Citation Nr: 1641040	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-29 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for conjunctivitis.

2.  Entitlement to service connection for an allergic reaction on forearms.

3.  Entitlement to service connection for migraines.

4.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from November 1998 to May 1999.  He also had service in the Army National Guard with periods of active duty for training (ACDUTRA), including from June 8, 2002, to June 22, 2002, and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the VA Regional Office (RO) in Boise, Idaho.  

The Board notes that the Veteran was scheduled for a hearing before a Veterans Law Judge, but withdrew his request for a hearing through written correspondence dated in March 2014.  The Veteran having withdrawn his hearing request, the Board will proceed to review the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  The claims file shows that the Veteran has received VA treatment as well as private treatment during this appeal.  As it appears that not all of his records have been obtained, a remand is necessary to ensure that the claims file is complete prior to rendering a decision in these matters.  

Additionally, with regard to the Veteran's claims for service connection for migraines and an acquired psychiatric disorder, he has reported that his symptoms began during his period of ACDUTRA in June 2002 following his treatment for an allergic reaction to bug bites.  See, e.g., April 2011 Statement in Support of Claim; September 2003 Psychiatric Evaluation.  The Veteran's service treatment records (STRs) confirm treatment for an allergic reaction in June 2002.  As a remand is necessary, the Board concludes that VA examinations to determine the etiology of any diagnosed migraines and acquired psychiatric disorder would be beneficial.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from Post Falls Family Medicine; Dr. Hayes and Associates Psychology; the Spokane VA Medical Center; and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran appropriate VA examinations to determine the nature, extent, and etiology of any diagnosed migraines and acquired psychiatric disorder.  The Veteran's claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  

A) For the Veteran's migraines, the examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed migraines had their onset in service or are related to the Veteran's military service.

B) For the Veteran's acquired psychiatric disorder, the examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed acquired psychiatric disorder had its onset in service or is related to the Veteran's military service.

For both claims, the examiners should address the Veteran's reports that his symptoms began following his treatment for an allergic reaction during a period of ACDUTRA in June 2002.   

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the examination reports comply with (answer the questions posed in) this remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




